 In the Matter ofTHE GENERAL FIREPROOFINGCOMPANYandUNITEDSTEELWORKERS OF AMERICA (CIO)Case No. 8-C-1574.-Decided November 20, 1944DECISIONANDORDERUpon a complaint issued pursuant to charges filed by United Steel-workers of America (CIO), herein called the Union, against TheGeneral Fireproofing Company, Youngstown, Ohio, herein called therespondent, a hearing was held before a Trial Examiner in Youngs-town, Ohio, from February 24 to March 9, 1944, in which the Board,the respondent, and the Union participated by their representatives.The Board has reviewed the Trial Examiner's rulings on motionsand on objections to the admission of evidence, and finds that noprejudicial error was committed.The rulings are hereby affirmed.On May 2, 1944, the Trial Examiner issued his Intermediate Report,a copy of which is attached hereto, in which he found that the re-spondent had engaged in unfair labor practices.Thereafter, therespondent filed Exceptions to the Intermediate Report and a brief insupport of its exceptions.Oral argument was held before the BoardatWashington, D. C., on July 11, 1944.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner, except insofaras they are inconsistent with our findings and order hereinafter setforth.1.We agree with the findings of the Trial Examiner with respectto the violations of Section 8 (1) of the Act committed by the re-spondent both before and after the 'settlement agreement of Septem-ber 9, 1943.1AssistantEmployment Manager Morgan, to whom1Withrespect to the anti-union remarks attributed to Employment Manager Forman byWetberill on the occasion, in November 1942, when the latter applied for a position at therespondent's plant,while they manifest the respondent's anti-union attitude,we make nofinding of unfair labor practices based upon such remarks, since they were made prior to theperiod covered by the complaint.Also, in finding that the respondent violated Section8 (1) ofthe Act,we do not rely upon its alleged action in falsely accusing employees ofsoliciting for the Union on company time, since it appears that the respondent had somereason to believe that they had in fact engaged in such conduct.Nor do we agree with the59 N. L. R. B., No. 80.375 376DECISIONSOF NATIONAL LABORRELATIONS BOARDnumerous anti-union statements and inquiries concerning the Unionwere attributed by witnesses for the Board, denied making suchstatements and inquiries.We do not credit his denials.Morgandid not impress us as a forthright and credible witness.On theother hand, the persons 2 who testified regarding the questions andstatements which were addressed to them by Morgan, did impressus astrustworthy witnesses.We likewise discredit the denial' ofStephen Stanislav 3 that in April- 1943, -while union organizers weredistributing union leaflets at the employees' entrance to the respond-ent's plant, he stood near the gate, advised employees not to acceptthe leaflets, and called the union organizers racketeers.Trafzer, whotestified to this occurrence, was a candid witness, and her testimonyimpressed us as being more credible than that given by Stanislav.Nor do we credit Employment Manager Forman's denials concerningthe acts and statements in February and June 1943 attributed to himby employee Collins, the latter having impressed us as the more trust-worthy witness.2.We agree with the Trial Examiner that the respondent's' dis-charge of Markovich was discriminatory. In addition to the cir-cumstances set forth by the Trial Examiner in support of that con-clusion,we note that Markovich denied Leadman Bentley's testismony that prior to Markovich's discharge he had criticized Marko-vich for poor workmanship.Upon the entire record, including thefact that Markovich impressed us a more trustworthy witness thanBentley, we credit Markovich's denial.3.We agree ewith the Trial 'Examiner that employee MarjorieTrafzer was discharged by the respondent on May 4, .1943, becauseof her union membership and activities.The respondent contendsthat it discharged Trafzer because on May 1, 3, and 4, 1943, she wasabsent from work without ' permission and without notifying therespondent .4Trafzer's foreman testified that prior to the afore-mentioned absence, Trafzer had "laid off three times . . . withoutreporting off and that was why I discharged her." The record re-futes these contentions, as is demonstrated by the following: (1) Thefinding of the Trial Examiner that sometime after Fabrazio entered the respondent's employ,a fellow employee asked him to join the Union,and that Fabrazio refused to do so,givingas his reason the fact that Morgan had advised him against joining the Union.The recorddoes not establish to our satisfaction that on the occasion in question,Fabrazio was asked'to loin the Union ; rather it indicates,though the testimony with respect thereto is notentirely clear,that Fabrazio merely repeated to his fellow employee the conversation whichhe had had with Morgan.2Among these was William Jacobson,whose testimony Morgan denied.3We find that Stanislav exercises supervisory functions,and is identified by the respond-ent's employees with management.The record reveals that,as part of his functions,Stanislav instructs the respondent's plant guards as to their duties, and oversees theirwork.Also,Stanislav wears an identification badge of a distinctive color which is wornonly by foremen and other supervisors.4May 2 fell on a Sunday,on which day the plant is closed. THE GENERAL FIREPROOFING COMPANY377'respondent's own records disclose that prior to May 1, Trafzer hadbeen absent, without reporting, on only one occasion.5 (2) Trafzer'stestimony, which was corroborated by that of a neighbor of hers, andwhich we credit, was to the effect that her absence from May 1 to 4was caused by illness which was reported on May 1 by telephone to,the respondent's personnel ofice.° (3) Trafzer's foremanadmittedthat the respondent had no specific policy with respect to its treat-ment of employees who absented themselves from work; and thatTrafzer was the only employee he had ever discharged for that;cause.(4)Other employees had admittedly been absent withoutpermission or notification, - without' being discharged or otherwisedisciplined therefor.The circumstances upon which we rely in finding that Trafzer'sdischarge was discriminatory are as follows: (1) The inadequacyof the reason advanced by the respondent for her discharge, as summarized above. (2) Trafzer joined the Union about 41/2 weeks beforeher discharge, and thereafter spoke on behalf of the Union to someof her fellow employees coming to and going from work. (3) Abouta week prior to her discharge, Trafzer was asked by Assistant Per-sonlielManager Morgan, whether or not, before entering the plantthat day, she had stopped to talk to a "CIO guy" whowas dis-'tributing union literature.When Trafzer admitted that she had,Morgan asked her if she belonged to the Union, and she replied iAthe affirmative.Morgan thereupon asked her to give him her clocknumber and the name of her foreman, which she did. (4) The re-'spondent's other acts of discrimination, as well as its general anti-;union conduct.4.For the reasons set forth below, we agree with the Trial Exam-iner's conclusion that the respondent's refusal to employ Quinn on theproduction line, for which employment Quinn had made application,was discriminatory.The respondent urges that its refusal in this re-gard was justified, since it offered him two other positions, namely;6From February 10, 1943, the date on which Trafzer was hired by the respondent, toMay 1, she had been absent from work only three times-twice with permission (March 27and April 10), and once without notifying the respondent(March 26).Trafzer's foremantestified that on one occasion prior to May 1, he warned Trafzer that she would be dis-charged if she absented herself from work without permission,orwithout notifying therespondent.Trafzer, who impressed us as being the more credible witness,denied that'she had been so warned.We credit her denial.6When Trafzer was unable to go to work on May 1, because of illness, she requestedthe above-mentioned neighbor to notify the respondent of that factThe neighbor testifiedthat on May 1, she telephoned the respondent's personnel department, and reported thatTrafzer was ill and would be unable to work for several days.Though Trafzer, in anaffidavit sworn to on May 12, 1943,averred that her request of the neighbor to call wasmade on May 3, she testified at the hearing that this request was made on the first day ofher absence.The respondent introduced no evidence showing that such a telephone call,had not been made to its personnel office some time prior to May 4, the date of Trafzer'sdischarge.We find that Trafzer's illness was reported to the respondent by her neighboron May 1 and, in any event, prior to the time Trafzer was discharged. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice work, and a position as a tool and die maker apprentice, bothof which he rejected, and it was under no obligation to employ him inany particular position. In effect, the respondent's contentiQn is thatit offered Quinn the type of work 'for which it. believed he was bestfitted, and that it had no discriminatory motive in refusing to employhim on the production line. This contention is refuted by the combina-tion of the following circumstances: (1) During the 3-month periodimmediately following the respondent's refusal to employ Quinn as aproduction worker, it employed about 330 new employees in the pro-duction department. (2) The respondent makes no claim and adducedno evidence to show that Quinn was unfitted for work on the produc-tion line.(3)The record discloses that only 2 months before Quinnapplied for work, another applicant for employment rejected therespond'ent's' offer of an office position on the ground that"she preferredto work "in the plant," and that 2 weeks following this rejection shewas given employment in the plant. (4) During the period in ques-tion, the Union was attempting to organize the employees on the pro-duction line, and the respondent admittedly knew that Quinn wasthe son of the district director of the Union.The positions whichthe respondent did offer to Quinn were one in the office, which theUnion was not seeking to organize, and one as a tool and die makerapprentice, which, because of its undesirable aspects, the respondenthad reason to believe Quinn -would reject 7 (5) The respondent'santi-union attitude and conduct, as disclosed by the record as a whole,lends weight to the inference, which we draw, that, because of Quinn'sclose relation to an official of the Union, it was unwilling to employQuinn in that,part of its plant which the Union was then attemptingto organize.RemedyWe are of the opinion that since Trafzer, Curotla, and Markovichwere discriminatorily discharged by the respondent, they should beawarded back pay from the date of the discrimination against themto the date of the respondent's offer of reinstatement to them, whichwas made pursuant to the settlement agreement entered into betweenthe respondent and the Union in September 1943. The agreement isclearly no bar to such a back-pay award.We have consistently refusedto give effect to a settlement or compromise of unfair labor practices"where [the] employer violates it or continues a course of unfair labor*We find it unnecessary to determine precisely when the offer of the office position wasmade to Quinn, or whether Assistant Employment Manager Morgan,at some point duringhis interviewswithQuinn, had expressed an eagerness to place Quinn on the productionline. ,It is sufcient that the respondent,through Morgan,admitted having knowledgeof Quinn'srelationto the district director of the Union,and that the"respondent refused"`to employ Quinn on the production line. THE GENERAL FIREPROOFING COMPANY379practices." 8In the instant case, it is clear that the respondent com-mitted unfair labor practices subsequent to the settlement agreement.It is further to be noted that, as part of that agreement, the UnionSpecifically reserved the right to "reenter [its] charges in case of anyfurther violations" of the Act by the respondent, and that, in viewof such further violations by the respondent, the Union did reenter itscharges against' it in the instant case. In view of the foregoing,,wehave refused to honor the settlement agreement and have made find-ings of unfair labor practices, including discriminatory discharges ofthe afore-mentioned employees, covering the period prior to (as well asafter) the execution of the agreement.Under these circumstances, wesee no reason for not applying our normal remedy with respect to theunfair labor practices committed prior to the agreement, including anaward of back pay for the employees who were discriminatorily dis-charged.'Only through such remedy will the effects of the respond-ent's unfair labor practices be entirely dissipated and the policies ofthe Act be fully effectuated.As found above, in view of the respondent's commission of unfairlabor practices subsequent to the settlement agreement, we do notconsider that agreement a bar to a determination of unfair labor prac-tices committed by the respondent prior thereto and the application ofour usual remedies in order to dissipate the effects of such unfair laborpractices.Nevertheless, we recognize that the agreement was validwhen made.Under the terms of the settlement, which were mutuallyagreed upon by the respondent and the Union, the respondent was tooffer reinstatement, without back pay, to Trafzer, Curotla, and Marko-vich.The first two accepted that offer and returned to work.Marko-vich, however, rejected the offer of reinstatement on the ground thatit was not accompanied by back pay. Since the offer of reinstatementwas made to Markovich pursuant to an agreement which was enteredinto on his behalf by the Union, his duly designated representative,and since the agreement was not invalid at that time, it was incumbentupon Markovich to accept the offer on the terms which had been agreedupon.Having rejected an offer of reinstatement which was validwhen made, we shall not require the respondent to renew its offer ofreinstatement to Markovich or to grant him back pay for the periodfollo'cding the date of its afore-mentioned offer.We do not agree with the Trial Examiner that the discriminationagainst Quinn occurred on October 26, 1943.The record reveals thatitwas not until November 23 that the respondent definitely <r8Matter of Armour FertilizerWorks,Inc,46 N.L. R B 629,656;Matter of AmericanCyanamidCo.,37 N L R.B. 579;Matter of Taylor-ColqutttCo , 47 N. L. R. B. 225, 242,enf'd, 140 F(2d) 92(C. C A. 4).eAs for our usual remedy of reinstatement,we note that Trafzer and Curotla havealready been reinstated pursuant to the terms of the settlement agreement.The caseof Markovich in this regard is discussed below. `^$QDECISIONS OF NATIONAL LABOR RELATIONS BOARDQuinn employment on the production line. Since, almost immedi-ately after November 23, Quinn was referred by the United StatesEmployment Service to a position in another plant located in Youngs-town, Ohio, and Quinii failed to take any action in response to thatreferral, we shall not order back pay for Quinn?°ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relation's Act, the National Labor RelationsBoard hereby orders that the respondent, The General FireproofingCompany, Youngstown, Ohio, and its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,.affiliated with the Congress of Industrial Organizations, or in anyother labor organization' of its employees, by discharging or refusingto reinstate any of its employees, or by refusing to hire applicantsfor employment, or in any other manner discriminating in regard tohire or tenure of employment, or any term or condition of employment;(b) In any other manner interfering with,, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,affiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Make whole Michael Markovich, Marjorie Trafzer, and JamesCurotla for any loss of pay they may have suffered by reason of therespondent's discrimination against them, by payment to each of themof a sum of money equal to the amount which he or she normally wouldhave earned as wages from the date of the respondent's discriminationagainst him or her, to the date on which the respondent offered rein-statement to him or her, less his or her net earnings during suchperiod;(b)Offer to James P. Quinn immediate employment on the pro-duction line, or in a substantially equivalent position, with such senior-ity and other rights and privileges as he would have enjoyed had henot been discriminatorily denied employment;10 SeeMatter of The Ohio Public Service Company,52 N. L. R. B. 725. THE GENERAL FIREPROOFING COMPANY381(c)Post immediately in conspicuous places at its plant in Youngs-town, Ohio, and maintain for a period of at least sixty (60) consecu ,tive days from the date of posting, notices to its employees stating:(1) that the respondent will not engage in the conduct from which itis ordered to cease and desist in paragraphs 1 (a) and (b) of thisOrder; (2) that the respondent will take the affirmative action set forthin paragraphs 2 (a) and (b) of this Order; and (3) that the respond-ent's employees are free to become and remain members of UnitedSteelworkers of America, affiliated with the Congress of IndustrialOrganizations, and that the respondent will not discriminate againstany employee or any applicant for employment because of member-ship or activity in that organization;(d)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what'steps the re-spondent has taken to comply herewith.MR. GERARDD. REILLY took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. Frank L Danello,for ,the Board.Messrs Harrtngton, Huxley, & Smith,of Youngstown, Ohio, byMr. Normal A.EmeryandMr. Harry S. Manchester,for the respondent.Mr. James P. Griffin,of Youngstown, Ohio, for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed'on February 2, 1944, by United Steel-workers of America, affiliated with the Congress of Industrial Organizations,herein called the Union, the National Labor Relations Board, herein called theBoard, by its Regional Director for the Eighth Region(Cleveland,Ohio),issuedits complaint on February 8, 1944, against The General Fireproofing Company,Youngstown,Ohio, herein called the respondent,alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8(1) and(3) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and the second amended charge,with notice of hearing thereon, wereduly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) from on or about January 1, 1943, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act by (a) interrogating its employees concerning their unionaffiliations,(b)advising,urging, and warning its employees to refrain fromassisting,joining, becoming,or remaining members of the Union,(c) vilifying anddisparaging the Union,itsmembers, and its leaders,(d) interfering with andrestraining the Union and its leaders in the distribution of union leaflets andliterature'on the public streets near the respondent's plant,(e) observing andnoting the employees who took union leafletsand literature during the publicdistribution thereof, and (f) communicating to its employees warnings in orderto discourage and prevent them from engaging in concerted activities for their 382DECISIONSOF NATIONALLABOR RELATIONS BOARDmutualaid and protection; (2) discharged Michael Markovich on or aboutMarch 20, 1943, Marjorie Trafzer on or about April 30, 1943, and James Curotlaon or about June 11, 1943,for the reasonthat they, and each of them, had joinedand assistedthe Union and had engaged in concerted activities with their fellowemployees for the purpose of collectivebargainingand other mutual aid and pro-tection; and (3) since on or about October 26, 1943, refused to employ James P.Quinnbecause he had joined and assisted the Union.On February 24, 1944, the respondent filed an aswer admitting, in effect, all theallegationsof the complaint pertaining to the existence of the respondent and thenature, character, and extent of the business transacted by it, as well as theallegations that the Union was a labor organization within the meaning of theAct.The answer denied, however, all the allegations of any unfair labor prac-tices.The answer also averred, in effect, (1) that on or about September 9, 1943,a certain agreement was entered into by and between the respondent and theUnion, which agreement received the approval or acquiescence of the RegionalDirector for the Eighth Region, and (2) that since the respondent has performedall the terms and conditions of the said agreement on its part to be performed,the complaint should be dismissed, especially those allegations respecting thealleged unfair labor practices which occurred prior to the entering into of thesaidagreement.Pursuant to notice, a hearing was held from February 24 to March 9, 1944,at Youngstown, Ohio, before Howard Myers, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel, the Union by a representative.All parties partici-pated in the hearing and full opportunity was afforded them to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing upon theissues.At the beginning of the hearing, on the notion of the respondent, allprospective witnesses were excluded from the hearing room until their turn totestify.At the conclusion of the taking of testimony, counsel for the Board movedto conform the pleadings to the proof.The motion was granted wothout objec-tion.The respondent's counsel then moved to dismiss the complaint for lack ofproof.Decision thereon was -reserved.The motion is hereby denied. Oralargument, in which all parties participated, was heard at the conclusion of thetaking of the evidence and is part of the record. The parties stated that theydid not desire to file briefs with the undersigned and none has been receivedby him.Upon the entire record in the case and from his observation of the witnesses,the undersignedmakes, inaddition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT'The General Fireproofing Company, an Ohio corporation, has its principal officesand place of business at Youngstown, Ohio, where it is engaged in the manufac-ture, sale and distribution of aircraft parts for the United States Government.During 1943, the respondent purchased raw materials, principally aluminum,valued in excess of $5,000,000 of which amount more than 90 percent was shippedto its plant from points outside the State of Ohio.During the same year, therespondent sold finished products valued in excess of $1,000.000, of which morethan 00 percent were shipped to points outside the State of Ohio.1The findings in this sectionare based upon a stipulationentered into by counsel forthe Board and the respondent. THE GENERAL FIREPROOFING COMPANY383II,THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliated with theCongress of Industrial Organizations and admits to membership employees of therespondent.IIITHE UNFAIR LA130R PRACTICESA. Interference, restraint and goercion1.Conduct of the respondent's officials and sponsorsFor at least 23 years prior to September 1943, the respondent's printed em-ployee application blanks contained, among others, the following question : "Whatlabor organization do you belong to?"All applicants for work were requiredto answer this question.After the blank had been filled out and signed, the ap-plicant was then interviewed by the Employment Manager, or by one of hisassistants,who orally asked the applicant if he belonged to any labor organ-ization2The oral reply then would be checked against the answer on theblank.Walter Forman testified that he has been the respondent's employmentmanager for approximately 20 years ; that at the time he assumed that officethe respondent was engaged to a great extent in contract work on public buildings ;that one of the first tasks he did as employment manager was to prepare a newapplication blank; and that the question regarding the applicants' union affilia-tion was put on the blank in order to enable the respondent to place union menon the jobs that called for union labor.Whatever may have been the merit ofForman's reason for querying an applicant regarding his union affiliation priorto the fall of 1942, when the respondent converted its plant for the manufactureof aircraft parts for the United States Government, the record is clear that therespondent continued thereafter to interrogate the applicants regarding theirunion affiliation for the sole purpose of defeating the Union's renewed organiza-tional drive.'Thus, according to the credible testimony of former employeeWetherill, some time in November 1942 he applied to Forman, whom he hadknown for several years, for a job and was asked by Furman whether he be-longed to a labor union.When Wetherill informed Forman that he had atone time had belonged to the A F. of L Bartenders' Union but had secured a with-drawal card, Forman replied, "Well, that's all right.We don't stand for Unionhere."Forman did not deny making the statement attributed to him byWetherill.He admitted knowing Wetherill for several years but stated, how-ever, that he did not believe that he interviewed him. The undersigned findsthat Forman interviewed Wetherill when the latter applied for a job in November1942, and that Forman made the statement attributed to him by Wetherill.Asshown below, Forman was hostile to the Union and plainly exhibited thishostility to the employees.In February, 1943, Bertha Collins applied for a job- at the plantAccordingto her testimony the following, in part, took place during her interview withForman :A. I was called into his (Forian's) office, and he looked over my applica-tion and then asked me where-he looked over my application and saw that2Since the early part of September 1943, this question has been "blanked out" on theapplication form or deleted entirely.This was done pursuant to an oral settlement enteredinto by the respondent and the Union, with the approval or acquiescence of the RegionalDirector for the Eighth Region, of a certain charge then pending before the Board.Thissettlement is discussed at length below.The respondent,however,did not discontinueverbally to ask that question of new applicants3The record discloses that since 1937, the Union, from time to time, attempted toorganize the respondent's employees.618683-45-vol. 59-26 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDI hadn't signed at this particular place, at this particular place where itstated, "Do you belong to any labor organization?"He asked me if I- didbelong to any labor organization and I said no.He said, "You might as welltellme because I will find out anyway."By BoARw's CouNsEL:Q.Who was saying this?A.Mr. Forman.And I said, "Yes, I did belong to the Union when I workedatMcKenzie Muffler Company and Goodyear Aircraft Company in Akron.And he said, "Are you active in the Union?" And I said, "No. I am con-sidered an honorary member." °He said, "Well, we don't want any Unionin here.We have never had one. And we don't want any."Forman admitted that he interviewed Collins and that she did not answer thequestion, which appeared on her application blank, regarding her union affilia-tions.He denied, however, that he asked her if she belonged to a labor organiza-tion.He also denied that he told her that the respondent did not want a labororganization in the plant.The undersigned is unable to give any credence toForman's denialsFirst of all Collins was an honest and forthright witness.Forman was not. Secondly, just prior to testifying about his interview withCollins, Forman admitted that before September 1943, it was the respondent'spolicy to interrogate each new applicant regarding his or her union affiliation,even though the applicant had answered that question on the application blank.Furthermore, Jane Ram and,Byron Morgan' both testified that upon instructionsfrom Forman, they asked new applicants, prior to September 1, 1943, regardingtheir union affiliation, even though the applicants had stated upon their applica-tion blank that they were or were not members of a union.Forman was not the only official of the respondent who made anti-union state-ments to the employees.The record contains abundant credible evidence thatMorgan and Ram made derogatory statements to prospective employees duringtheir initial interviews.Thus, according to the undenied credible testimony ofJohn Matijasic, Morgan said to him and four or five other applicants who werestanding at Morgan's desk, after Morgan had interviewed them, that the respond-ent did not want any union in the plant because "the union is just a bunch oftrouble and causes strikes."When Roy Davis applied for a job in April 1943, he was interviewed by Morgan.According to Davis the following took place at that interview with respect tounions:He (Morgan) asked me if I belonged to any [union] and I told him no.And he said, "Well, we don't have anything to do with them labor organiza-tions out here.We run one nice, big healthy family out here and we don't getinto any trouble and you don't need to pay any money to these racketeers,and you just have to-be nice in the shop. If you ever have any trouble ofany kind just come up to see usWe are just a big happy family here.Wedon't have any trouble whatsoever.And I will see that you are taken goodcare of.Everything will be all right."Regarding this conversation Morgan testified as follows :' Collins explained that by "honorary member" she meant that after,she,left the GoodyearAircraft Company she was carried on the' CIO books as a non-dues paying member untilshe was again employed in a plant which had-a contract with the CIO5The record is clear that both Ram and Morgan are supervisors within the meaning ofthe ActThe former testified that she is Forman's secretary, that she is an interviewer ofnew female applicants, that she has charge of all the clerical work in the employmentoffice, and that she supervises the work of the seven girls employed in that office.Morganis the respondents assistant employment manager. THE GENERAL FIREPROOFINGCOMPANY385By RESPONDENT'S COUNSEL:Q.What is the fact as to whether or not, at the time you interviewed him,[Davis] you asked him whether or not he belonged to any labor organization?A. I asked allquestions, including that.Q.What is the fact as to whether or not you said to him, in words orsubstance :Well, we don't have anything to do with them labor organizationsout here.We run one nice, big, healthy family out here and we don't getinto any trouble, and you don't have to be nice in the shopIf you ever haveany trouble of any kind, just come up to see us.We are just a big, happyfamily here ; we don't have any trouble whatsoever.And I will see that youa're taken good care of.Everything will be all right.A. I asked nothing other than what labor organization he belonged to.The undersigned finds that Davis' version of this interview is substantially ac-curate.The undersigned is unable to credit any of Morgan's testimony, exceptwhere corroborated by credible evidenceAs noted more fully hereinafter, par-ticularly in the cases of Curotla and Quinn, Morgan was outspoken in his antip-athy toward the Union, and frequently engaged in conduct designed to discour-age membership therein.According to the credible testimony of Anthony Fusillo, he applied for a job.inMay 1943,° and during his interview with Morgan the latter told him not tojoin the CIO which "was trying to get into the plant."Morgan elicited a promisefrom Fusillo that he would not join and they shook hands upon it.Morgan deniedmaking the statements attributed to him by Fusillo or shaking hands with himat that interview.For the reasons set forth above, the undersigned does notaccept Morgan's denials as true and finds Fusillo's testimony to be substantiallyin accord with the facts.In June 1943, Carl Delvic applied for a job and was interviewed by Morgan.As a witness Delvic thus described what took place with respect to unions duringthat interview :He (Morgan) looked my application over.He says-he told me howmuch I would expect to make out there and he says, "I see you used tobelong to the Union, AFL."I says, "Yes."He says, "Well, that's all right."He says, "but the CIO," he says,"what do you think of that?"I said, "I don't know anything about it."He says, "You lived in this town all your life."' He says, "You don'thave to belong to an organization like that to work out here."Morgan denied having the conversation as testified by Delvic. The under-signed rejects Morgan's denial and finds the conversation was substantially asrelated by Delvic.Dorothy Jackson testified that she. was first employed by the respondent inthe latter part of April 1943; that she was interviewed by Ram ; ° that duringthe interview Ram asked her if she belonged to any labor organization ; thatshe replied in the negative ; and that Ram then said, 1"You know, we don't be-lieve in any unions out here."When Ram was questioned by respondent's°The respondent's employment records show that 'Fusillo applied for a job in June1943.Evidently Fusillo was mistaken as to the date of his interview with Morgan.Theundersigned finds that the interview took place in June 1943.4Jackson could not recall the name of the person who interviewed her. Ram wascalled as a witness by the respondent and admitted that she interviewed Jackson beforethe latter was hired. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDcounsel as to whether the above quoted statement was true Ram testified "No,sir.We were not permitted to say that." The undersigned finds that Rammade the above quoted statement.Ram was anxious, like Forman and Mor-gan, to forestall the union's organizational drive.This finding is buttressedby the undisputed credible testimony of Paul Harahuc who testified thatsometime in the Fall of 1943, Ram called him into the employment office andasked him whether or not the females in Harahuc's department were joiningthe Union.On June 16, 1943, the Regional Director for the Board's Eighth ,Region wrotethe respondent a letter stating that the ' Union had that day filed a chargealleging that the respondent had violated Section 8 (1) and (3) of the Actby, among other things, discriminatorily discharging Martin Schindler,' MichaelMarkovich, Marjorie Trafzer, and James Curotla on stated dates. Pursuantto the request contained in that letter, Bender, the vice president in charge ofoperations, on June 19, wrote the Regional Director setting forth the re-spondent's reasons for discharging the four named persons. Shortly thereafterBender and a Field Examiner of the Board conferred. On July 3, the FieldExaminer mailed a proposed settlement agreement to Bender.On July 12 andon August 26, Bender and Harry A. Manchester, one of the respondent's at-torneys, conferred with the Regional Director at the Board's offices in Cleve-land, where the parties discussed the proposed settlement agreement .9 Accord-ing to the undenied credible testimony of Manchester, he and Bender leftthe Regional Office on August 26, with the understanding that the respondentwould immediately submit to the Union for its approval the proposed settle-ment discussed with the Regional Director which provided that the respondentdelete from the application blank the question regarding the applicant's unionaffiliation, to post the usual notice regarding the employees' rights under theAct, and to reinstate, without back pay, Markovich, Trafzer and Curotla, andif the Union and the respondent settled the matter, either on the terms asoutlined above or on some other terms which the Union might submit to therespondent and which were acceptable to the respondent, the Regional Directorwould allow the Union to withdraw the pending charge ; that on August 30, heconferred with the Union's representatives and they orally accepted the re-spondent's terms ; that on or about September 1, the respondent "blanked out"and later deleted entirely, from its application blank the question regarding theapplicant's union affiliation and posted on the various bulletin boards locatedin the plant a notice to its employees stating that the respondent would notin any manner interfere with the employees' right to self-organization or discrimi-nate against any employee who joined or assisted a labor organization ; that onor about September 9; the Union sent him a copy of a letter which it had sentthat day to the Regional Director, wherein it advised the Regional Director that"the General Fireproofing Company is complying with the terms of our verbalagreement to reinstate the worker's previously discharged, and to post notices inthe various departments throughout the plant.We desire to withdraw thecharges that have been filed against said company.However, in case of anyfurther violations, we reserve the right to re-enter our charges"; that on thesame day he telephoned to the Regional Director and told him that the matter8Neither the second amended charge nor the complaint herein refers to Schindler asbeing discriminatorily discharged.sDuring these discussions with the Regional Director and the Meld Examiner the re-spondent's representatives maintained that the respondent had not violated the Act, butwas willing to settle the controversy because the respondent was engaged in producingarticles vitally needed for the war effort and therefore it did not wish to spend any timedefending the complaint which the Board was then contemplating issuing. THE GENERAL FIREPROOFING COMPANY387had been settled to the complete satisfaction of the respondent and the Union ;that the Regional Director replied that he had not as yet received the Union'sletter but would telephone the Union to ascertain if his statement was correct;that, later that day the Regional Director telephoned him and said. that he hadspoken to the Union's representatives and Manchester's statement that theUnion and the respondent had settled the matter was correct and that if theUnion desired to withdraw the pending charge, he, the Regional Director, "sup-posed they could do so" although he had not taken that question up with theBoard's legal department; and that the three dischargees.were offered reinstate-ment, the notices posted, and the question regarding an applicant's union affilia-tion was deleted from the application blank.'0The record contains ample proof that the respondent did not cease interrogat-ing prospective employees regarding their union affiliations, if any, after therespondent had "blanked out", or deleted, from the application blank thequestion: "What labor organization do you belong to?" James Quinn testified,and the undersigned finds, that on October 26, 1943, he applied for a jobat the respondent's plant, was interviewed by Morgan, and that during theinterview Morgan asked him whether he belonged to a union."Morgan deniedthat he asked Quinn whether or not he belonged to a labor organization. Theundersigned does not credit Morgan's denial.In November, 1943, Anthony Fabrazio applied for a job and was told byMorgan during the interview "not to join a union . . . that the union was nogood. ..f12 In December, 1943, William Jacobson applied for a job and dur-ing his interview with Morgan the following occurred, according to Jacobson'scredible testimony : ,Well,Mr. Morgan asked me where I was hired last, where I workedpreviously, and I told him McKenzie Muffler, and then he said, "That is aradical place, isn't it?"And I asked him what he meant by that. Hesaid, "Well, they have a union there, don't they?"And I said yes.He said, "It just complicates things, doesn't it, you belonging to theunion?"And I said, "No."He says, "Do you belong to the Union?" And I said no. Of course,- Iwas really telling the story to him because I was anxious to get into thatemployment . . .And he said to me, "Well, we don't have a union out here.We havewhat you call a company union. The CIO has been trying to get in, but, sofar, they haven't, been in."So he asked me, and-oh, about the union,and what harm it does the war effort to go out on strike, and the soldiersover there lose a lot of supplies, and all that.He gave me a talk onpatriotism.Well, that is about all I can really think of at the presenttimeOn January 31, 1944,n Myron Booth applied for a job. During the interviewhe had with Forman and Morgan he was asked by Forman if he belonged to a10This settlementis discussed more fullybelow underthe sectionentitled "ConcludingFindings."11This interview with Morganis discussed more fully below.12 Sometime after becoming an employeeof the respondent,an adherentof the Unionasked Fabrazio to join.Fabraziodeclined,stating that Morgan had advised him againstjoining the Union.13Boothtestified that he-was in respondent's employ fromFebruary 14 to February21, 1944.The respondent'srecord shows, and the undersignedfinds, thatBooth was inits employfrom January 31 to February8, 1944.EvidentlyBooth was mistaken regardingthe dates of his employment. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion.Before being hired, he was told by Forman and Morgan not to, jointhe Union. In February, 1944, Albert De Pasqua applied for a job,and duringthe interview Morgan told him "not to join any CIO unions . . . [not to] joinup with any racketeers, . . . because all the money you earn will be yours." 14Up to the time of the hearing, De Pasqua had not become a member of theUnion.The respondent's anti-union animus was not confined merely to advising newemployees to refrain from becoming- members of the Union or to making dis-paraging statements about the Union, its members and leaders, but the re-spondent, through its supervisory officials, openly denounced and disparaged theUnion to the persons already in its employ.Thus, credible evidence shows thatduring the Spring of 1943, Forman, Morgan, and Stephen Stanislav 16 stood at thegate through which the employees enter and leave the plant while the organizerswere distributing leaflets and, in the presence of the employees, denounced thedistributors.Marjorie Trafzer testified that in April 1943, while she and someof her co-workers were entering the plant she saw Morgan and Stanislav-near.the gate and "Stanislav was hollering to the [distributors of the leaflets] and,calling them racketeers and saying cuss words and [telling] the girls not toaccept the leaflets." le_Wetherill testified that one afternoon in May 1943, as he was entering the planthe saw Forman at the gate ; heard him call into the employment office, a coupleof girls, who had just accepted leaflets from the distributors, and saw him takethe leaflets away from them."-In June, Forman called Bertha Collins into his office and discussed with hera letter which the respondent had received from a certain collection agencywith respect to a claim against her. Collins testified that after discussing theletter and after being informed by Forman that he would assist her in thematter, the subject of unions was brought up by Forman and the followingconversation, in substance, was had :He asked me if I had been trying to organize any of the people in theGeneral Fireproofing and I said no.He said, "Well," he said, "we don't want you to.We don't want a unionin here.We never had and we don't want any."He said, "Anybody that has any sons or brothers in the armed forcesshould be ashamed to belong to a labor organization."He said, "Theyare nothing but a cheap bunch of racketeers. All they want in your dollarand when you don't have the dollar, they throw you out."He said, "If you have any dollars to throw away you had better put themin any insurance policy, for your son, and," he said, "you had better thinkthis over and," he said, "if you don't like the way things are going aroundhere, or the way we run things, we wish you would leave."14The findings regarding what Forman and Morgan said to Fabrazio,Booth,and De Pasquaare based upon the credible testimony of the last named three.Forman and Morgan deniedmaking the statements attributed to them.The undersigned does not credit their denialsfor reasons set forth heretofore.0 Also referred to in the record as Stanislaz and Stanislav.Stanislav has charge ofthe fingerprinting and photography departments as well as being the supervisor of the plantpiotection guards.11 Stanislav denied making this statement.The undersigned does not credit his denial.Stanislav is subordinate to Forman,whose anti-union conduct has been described.17Forman denied this incident.The undersigned does not accept his denial.The findingthat Wetherill's testimony is in accord with the facts is buttressed by the undenied credibletestimony of Gene Naples who testified that on one occasion he saw Forman standing near- the employees'entrance watching the organizers distribute leaflets to the employeesentering the plant and that Forman called the distributors racketeers. THE GENERAL FIREPROOFING COMPANY389Forman, admitted that he called Collins into his office upon the receipt of theletter and discussed it with her but denied that he made any derogatory state-ment against the Union.He did not deny, however, that the subject of unionswas discussed. It will be recalled that Forman denied that he asked Collins,when he interviewed her in February, whether she belonged to any labor organ-ization despite the fact=that she did not answer that question on her, applicationblank and in face of his previous testimony that it was at that time the re-spondent's policy to ascertain to what labor organization, if any, the applicantbelonged.The undersigned does not credit Forman's denial and finds that hemade the statements attributed to him by Collins.Moreover, Forman did notdeny Collins' testimony to the effect that, when he interviewed her in February,after she : told him that she was not a member of any labor organization, saidto her "you might as well tell me because I will find out anyway." Collins alsotestified that on several occasions, during her short employment with the re-spondent, she discussed with her foreman, Frank Chufo,18 the working con-ditions at the Goodyear Aircraft Company, where Collins worked previously, withthose at the respondent's plant ; that during one of these conversations Collinsinformed Chufo that she was a member of the Union and he replied that he wasaware of that fact; and that on one occasion when Chufo and Collins werediscussing unions in general, the former told her that while he could not, adviseany employee to join or not to join a union, it was, however, his "business tokeep the employees satisfied so that they don't join the union." Chufo admitteddiscussing with Collins the working conditions at the Goodyear Aircraft plantwith those at the respondent's plant, but denied that he said that it was"his business to keep the employees satisfied so that they don't join the union."The undersigned does not credit his denial and finds that he made the statementattributed to him by Collins.-Barbara Huzicka, an active member of the Union, testified thatin Septembershe saw James Griffin, a staff representative of the Union, distributing leafletsnear the plant ; that she stopped to speak to him; that as she was entering theemployees' entrance of the plant she was stopped by Tony De Piero,19 a plantprotection guard, who said to her that she "was being watched from the per-sonnel office and that Mr. Forman had informed him to find out who [she] wasand what department [she] worked in, and to give [her] ordersnot to be seentalking to" Griffin ; and that later that day De Piero came into her departmentand told her that on "direct orders from Mr. Forman" she was not to speak toGriffin near the plant but that she might speak to-him downtown if.she,desiredto talk to him, at all.De Piero did not deny that Forman asked him to ascer-tain the name and department' number of the girl whowas seen talking toGriffin nor did he deny that Forman told him that he was to informHuzickanot to be seen talking to Griffin.He did deny, however, that he had been in-structed by Forman to go to Huzicka's department to warn her against talkingto Griffin near the plant.De Piero testified he went to Huzicka's department onhis own volition to advise her against being seen talking to Griffin because ofcertain remarks that he overheard "different people" make about her speakingto Griffin.Forman's only testimony regarding this incidentis as follows :By RESPONDENT'S COUNSEL:Q. Did you at any time, Mr. Forman, either instruct or request Mr. DePiero to go out in the plant and admonish an employee by the name ofBarbara Huzicka?A. No, sir.18Also referred to in the record asShuffold.21Also referred to in the record as Debero. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned finds the testimony of Barbara Huzicka to be substantiallyin accord with the facts and that Forman did instruct De Piero to warn heragainst talking to Griffin near the plant.Paul Harahuc testified that sometime in the latter part, of October . or early,in November, he came to the plant with his brother-in-law, introduced him toForman, and after the introductions had been made, Forman called him into hisprivate office and asked him if he belonged to the Union ; that he replied in thenegative ; and that Forman then asked him to ascertain for him the names ofthe "ringleaders" of the Union because "someday" the ringleaders "would be outin the cold."Harahuc further testified that in January 1944, after beinghonorably discharged from the United States Navy, he applied to Forman forreinstatement and that during the interview the following took place :A. I told him I wanted to go back to work and be got my folder out andcalledme back in the back room, there, where he interviews everybody,where he interviewed people, and told me, "What's this I hear about yoursigning up them racketeers?"He said, "Well, I had reports from Earl Hahn you signed members up downin the department, there."I told him I was signing- them up and taking the membership cards andthrowing them in the can, so-Q.What did Mr. Forman say?A.He said "Keep up the good work," he said.He said, "Some days themrats will realize-when this war will all be over them rats will be out andyou will be here."*ss*ssQ. (By Mr. Danello) What if anything else did Mr. Forman tell you onthat day?A. He said they was a big bunch of racketeers and just out for yourdollar.He said, "Why don't you tell those guys out there to go out and gettheirselves (sic) a job instead of stopping you fellows and handing bills-pamphlets on the way in to the job?"He said, "We have got a war to win," he says. "You ain't got no time tofool with those fellows out there."Harahuc also testified that several weeks after he was rehired he was called toForman's office and that the following took place.He (Forman) told me, he says, "I thought you were working with us, and"he says, "here you are against us." I said, "Who told you that?"He said,"Earl Hahn."" I said, "Bring Earl Hahn up here and let him prove it,face to face."He said, "We will forget about that."He said, "You justwant to stay clean of them guys. They are nothing but a bunch of rack-eteers."At the time, they were passing these'leaflets out and Jimmy Griffinwas out there and a couple of other guys and he said, "See them guys outthere," he says, "they are just out there for your dollar ; a bunch of rack-eteers."He said, "You ought to go out and tell them to go out and earn theirliving instead of getting your dollar."He said, "What they want to do is getin here and get your dollar and then they will say : to hell with you."Regarding Harahuc, Forman testified that he knew him and his family quitewell ; that he spoke to Harahuc several times in the plant, both before and afterHarahuc entered the Navy ; that on several occasions, after his discharge from the20At thattime Rahn was Harahuc's foreman. THE GENERAL FIREPROOFING COMPANY391Navy, Harahuc asked him about being transferred to another department andhe told him that he had no authority to transfer an employee from one depart-ment to another but Harahuc should discuss that matter with his foreman ; thaton the last occasion that he spoke to Harahuc about being transferred, Harahucsuggested to him that if he were. transferred to another department Harahucwould give ^him"t the names of the'epersonsAhy Harahuc's department. who; hadjoined the Union ; that Harahuc stated that he needed some money in order tobuy drinks for the members of the Union so as to ascertain the names of all theunion members; and that he declined Harahuc's offer saying, "Paul, that'sout * * * I am not interested in the men in your department who aresigning up for the CIO."The undersigned finds that Harahuc's versions of whattranspired during the three above-related conversations with Forman to besubstantially in accord with the facts. It will be recalled that sometime in thefall of 1943, Ram called Harahuc to the employment office and asked him whatprogress the Union was making with re9pect to signing up the female employeesin his department.Moreover, Earl Hahn, the foreman in. the department inwhich Harahuc worked, was called as a respondent's witness and on directexaminaton testified that several times Harahuc told him "I signed up so manymore * * * I tore their applications up. They, won't know nothing about it.",James Johns, an inspector at the.;plant; and; president of the local union,,testi-fied that in May or June, the foreman of the inspection department, WilliamKelso, called him into his private office and asked him what "he had ever done tocause" Johns "to go on the outside for assistance" and when he did not reply,Kelso proceeded to tell him that he was not in favor of labor organizations likethe CIO, but was favorably inclined toward organizations such as the Typogra-phers Union.Kelso admitted that during that conversation he asked Johns "whyhe would have to go to the outside for help."The undersigned finds that Johns'version of what transpired when Kelso called him into his office to be substan-tially in accord with the facts.Wetherill testified, and the undersigned finds, that around June, John Sentz,the foreman of his department, called him into his private office and said to himthat he understood that Wetherill was an organizer for the CIO and if Wetherillcontinued his activities on behalf of the Union in the plant, he would be-dis-charged2'When Wetherill denied he was a union organizer he was permittedto return to his job.There is no credible evidence in the record, that Wetherillcarried on any union activity in the plant.Moreover, the record shows thatthere is no, published rule,. prohibiting-solicitation-either -on -company, property, or,on company time. Credible evidence also reveals that many other employeeswere falsely accused of soliciting for the Union on company time.For example,Barbara Huzicka was called into the private office of Roy Mills, department super-'visor, in January 1944, and there accused by Mills of soliciting for the Union inthe ladies' restroom on company time.When Huzicka denied the accusation,Mills, according to his own testimony, said, "if the charges we have made againstyou are false, forget about it, but I do want you to understand that the Companyis for no soliciting in the restroom."The respondent's antipathy toward the Union is further established by anti-union statements and activities of its foremen and leadmen "Thus, Matijasac,21 Sentz testified that he never spoke toWetherill about unionsThe. undersigned doesof Sentz's superiors."The respondent disputes the supervisory status of its leadmen.According to credibleevidence, a leadman does no manual work but exercises control and supervision over 10to 20 persons, depending 'upon the department.Some leadmen, however, have but 3 or 4persons in their group.A leadman's main duties are to instruct new employees,to assign 392 'DECISIONSOF 'NATIONALLABOR RELATIONS BOARDa shop steward, testified that sometime in the latter part of May he spoke to As-sistant Foreman Schlosser about a grievance and that during the conversation,Schlosser asked the following questions: "Did the Union ever do anything foryou?Did the Union ever buy your meals, your clothes,-pay your rent or,ybitr gasbill or pay your electric bill or anything else?" and when Matijasac replied in thenegative, Schlosser then asked, "What do you benefit by being in the Union?Did anybody ever benefit anything by a union?"Matijasac also testified thatshortly before the above conversation took place, Leadman Warren told him "theUnion will never get in here . . . The General Fireproofing Company willclose up their doors before they willsign aunion contract and, . . . if youthink you can go ahead and get all these members to sign up and get a contractsigned . . . you are mistaken, . .' . it will never get you anywhere...The Union has never done anything for you and neverwill . . . Idon't see why you are trying to sign up members . . . in time to come . . .we will get something on you and get `rid of you "Warren did not testify.Schlosser denied that he asked Matijasac the above quoted questions.Theundersigned credits Matijasac's testimony and finds that Schlosser asked theabove-quoted questions and. that Warren made the statements attributed to himby Matijasac.Joseph Trampush testified, without contradiction and the undersigned finds,that sometime in the fall of 1943 Ed Bollen, his leadman, posted on one of thedepartment walls a cartoon derogatory to unions, that Bollen came over to wherehe was working and said, "Joe, I have got something good, here. I think it isright down your alley. I want to show you something," that he accompaniedBollen to where the cartoon was posted, that when they got to the cartoon thewhole department was there and "ribbed" him about the cartoon, and that-Bollenremoved the cartoon after he threatened to report Bollen to Walter Bender, thevice president in charge of operations.Trampush also testified that a copy ofthe same cartoon was posted in the employment office, but was torn down by amember of the Union.'There is other evidence of similar character in the record, some of which isundenied and some of which is controverted, concerning efforts by the respond-ent's supervisors to intimidate and coerce the employees in the rights guaranteedby the Act. It would serve no useful purpose here to detail these other acts andstatements or to resolve the conflicts regarding those which were denied by therespondent's witnesses, since they are only cumulative and in no event serve to'alter or enlarge the ultimate findings herein.'.the persons under him to various jobs, to see that the work is done proficiently and'speedily, to read and interpret blueprints,and generally to supervise the work of his group.His duties also include reporting to the foremen or to the head of the department re-garding the performance of his group and the individuals therein.He has the authority,which he often uses,to recommend wage increases for his men and also has authority torecommend the discharge of any person in his group.A leadman is admittedly the "headman" of his group and is referred to by the persons in the group as "boss " The under-signed finds that leadmen have power to effectively recommend changes in the status ofproduction employees working under them, that they exercise such power, and that theproduction employees have just cause to believe that leadmen are representatives of man-agement.The undersigned further finds that leadmen are supervisory employees andrepresentatives of management and that the respondent is responsible for their anti-unionactivities.SeeInternational Association of Machinists v. N. L R B,311 U. S.72.Evenif the activities of the leadmen were not attributable to the respondent by reason of theirsupervisory status, the record is clear that they were carrying out the respondent's an-nounced anti-union policy. -THE GENERAL FIREPROOFING -COMPANY '2.Concluding findings as to interference, restraint and coercion393In its answer the respondent averred, and at the hearing contended, that theagreement reached by the respondent and the Union in September 1943, whichreceived the approval or acquiescence of the Regional-Director for the EighthRegion, settled all charges then pending against the respondent and that, there-fore, the Board may not properly consider any unfair labor practices alleged tohave been engaged in by the respondent prior to the date of the said agreement.Under the circumstances of this case, however, the undersigned cannot concurin the respondent's contention that the Board is foreclosed from considering anyunfair labor practices alleged to have been engaged in by the respondent priorto the settlement, and finds that the settlement agreement is not a bar to con-sideration of the events preceding the date of the said settlement agreement. It isplain that any understanding reached was not understood by the parties to be abar to any determination by the Board if the respondent immediately thereafter'resumed its unfair labor practicesThe record is clear, as found above, that the'respondent, before-and after September 1943, hud-engaged;in unfair labor prac-tices.It is the Board's "established practice not to give effect to a settlementor compromise of unfair labor practices where an employer violated it or con-tinues a course of unfair labor practices "At the hearing, the* respondent's counsel argued that if the derogatory state-ments which the Board's witnesses attributed to the respondent's supervisoryemployees were in fact made, the Board should not find them to be violative of the'Act because the statements were privileged under the doctrine of the right offree speech.The statements of Foreman, Morgan, Ram and the others, asfound above, were but part and parcel of the respondent's scheme to defeat theUnion's efforts to organize the employees.For example, Forman's calling theunion organizers racketeers in the presence of employees cannot be consideredseparately, as suggested by respondent's counsel.That remark cannot properlybe- considered as an isolated instance of an employer's expression of opinion;it is one of the congeries of facts which must be considered in the light of theentire record.So viewed, only one conclusion can reasonably be reached andthat is, that the statements and activities of Forman, Morgan, Itain and of theother supervisory employees constituted an integral and inseparable part of acontinuous course of conduct designed to forestall the organizational activities ofthe Union.Moreover, the constitutional guarantee of free speech does not conferupon an employer the privilege of expression of opinion winch amounts topressure exerted vocally where the employer's whole course of conduct as here,evidenced in part by oral statements, constitutes interference, restraint, andcoercion'The respondent's alleged neutrality regarding unions and its desire to have itsemployees free to organize without discrimination, coercion, or intimidation isnot supported by the record.The disparaging statements of the respondent'ssupervisory employees about the Union, its members and its leaders and thenumerous anti-union activities and statements, as shown by the record, clearlyreveal the respondent's antipathy for the Union and its determination to keepthe Union from organizing its employees.The undersigned finds that, by theacts described above, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by Section 7 of the Act.23Matter of American Cyanamid Co., etc., 47N. L R. B 578, and cases cited in footnote11 therein.24 See-NL R. B- v. fVtirginia Electric & Power Co.,314 U. S 469;Matter of Van RaalteCompany, Inc,55 N. L R. B. 146. 394DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The discriminatory dischargesand refusal to employ1.The issuesThe complaint alleged that the respondent discharged,on certain stated dates,Michael-Markovich,Marjorie Trafzer,and James Curotla because they,and eachof them, had'joined and' assisted"the Union and bad engaged in concerted ac-tivitieswith other employees'of the respondent for the purposes of collectivebargaining and other mutual aid and protection,and that on or about October 26,1943, it refused,and still refuses, to employ James P. Quinn because he joinedand assisted the Union.The respondent's answer denied these allegations.2.The discharge of MarkovichMichael Markovich,50 years of age, with many years'experience as a steelworker and tool "dresser",was hired by the respondent on January 1, 1943. Like'all other employees inexperienced in this aircraft factory, Markovich was sent toschool for a week, where he learned how to drill and to countersink.,His start-ing pay was 78 cents per hour. After finishing training school he was assignedtowork in the department where parts were made and assembled for planecabins.At the time Markovich was-assigned to this department,thisnparticularcabin job was just starting-,no quotas for workmen hadobeen set up.Certain"bows", used to form an arch or support for the cabin structure,came into thisdepartment, as one leadman described it, in "misformed and disformed"condi-tion and it was necessary for Markovich and others to reform,by filing and saw-ing, these parts to conform to the shape of proper"jigs."It was also necessary forMarkovich to drill holes in these parts, with a power-driven hand drill, as well asto countersink the holes.In this department Markovich worked under assistant foreman John Rasorand leadmen Furdas and Bentley. During the 3-month period of his employ-ment he worked with two different'employees,Dutka and Howell, as "team-mates."Dutka finished his trade school training about a week ahead of Marko-vich.After the latter finished his training he worked with Dutka for about 3weeks.Howell started to work for the respondent about 2 weeks after Marko-vich,went to the trade school,and- then was assigned to the latter's department.Within a few days after Howell came to this department he was assigned to workwith Markovich,and as a "team"the twomade "bows"and did various jobs inthe department until shortly before the latter's discharge,on March 20.Allthree employees,were started at the same pay-78-cents an hour.Markovich was -given two 5 cent increases before his discharge,-one in February and one inMarch.Dutka, however, who had been employed about a week before Marko-vich,did not receive any increase for 3Y months, and then of 5 cents an hour.Howell did not receive his first increase until 60 days after his employment, andat the end of 90 days was raised to 85 cents,-still less than Markovich wasreceiving at the timeof his discharge after employment of less than 90 days.When Markovich was employed,like other employees,he was asked in theemployment office whether or not he belonged to a union.He replied in thenegative.Sometime in February he joined the Union;He attended meetings.On March 8 he brought to the plant,copies of a Union pamphlet;and while the em-ployees were eating their lunch in the plant he openly distributed the pamphlets.On the-following-day, during,,,the-'same, lunch period, he distributed-Union ap-plication cards to employees.While doing so, Assistant Foreman Rasor came intothe room and stood watching Markovich,across the table, as the tatter tossedthe cards before the employees and told them to sign them if they wanted to andreturn them to him after working hours or turn them in at the Union's head- THE GENERAL FIREPROOFING COMPANY'395quarters.During the afternoon of the same day, Rasor followed Markovich intothe toilet,and found him and two or threeother employees smoking.Hereprimanded Markovich,told him that twice that day he had broken a companyrule, told him to get "the hell" back on the job or quit.Thereafter,untilMarch20, either Furdas or Bentley followed Markovich to the toilet whenever he wentthere.Also, on March 10,the day after Markovich was seen by Rasor distribut-ing Union cards, Bentley assigned him to another job, working on a rivetingmachine.On March 20 Rasor told Markovich"no more job,"gave him a pass to get outof the gate,and told him to take his tool box with him. A woman employee,who had been hired a few days prior to Markovich's discharge,was transferredtoMarkovich's job at'the riveting'machine.Within a few days Markovich ob-tained employment at another plant. In September,in accordance with theagreement between the Union and the respondent,Forman called Markovich bytelephone and asked him to return to work.Markovich declined when Foremantold him they would not give him the back pay due him.Rasor testified that Markovich was "laid off" because :We had reached a point where we had an efficiency setup in the departmentand we had more men than our efficiency called for and there was a matterof time, there.There was around twenty-five men total that had to be placedand returned to the employment office to provide them with work; to bereplaced otherwise.Rasor was not asked to explain or clarify the foregoing statement.Rasor alsotestified that Markovich was a poor workman, but did not testify that he wasdischarged for this reason.Leadmen Furdas and Bentley,and employees Dutka and Howell all testifiedat great length concerning the poor work turned out by Markovich during hisemployment.None of their testimony is supported by company records, althoughleadmen turn in daily slips to the assistant foreman covering the work performedby employees.*Bentley testified that he complained to Markovich of the qualityof his work at least once each day during the 3 months of his employment, thatwhile Markovich was on the assembly job he complained"several times a day,"and that while on another job he had to watch Markovich"continually,"other-wise Markovich would spoil the material which he was using.Bentley furtherstated,without support of company records,that on one occasion he had hadto scrap an entire week'swork performed by Markovich.Furdas likewise be-littled the quality of Markovich'swork,stating that 7 out of 10 pieces of workturned out by the employee had to be repaired.Both Dutka and Howell testified that Markovich was a poor workman andunable to learn to drill holes properly.However,Howell, who worked withMarkovich as team mate for most of the period, admitted that he himself, wasoften criticized for mistakes,and pointed out that they were engaged in newproduction.Although the respondent offered much evidence in an effort to show the em-ployees' poor workmanship,only by implication does the record indicate thatthe respondent contends that he was laid off for this reason.Rasor's confusedtestimony,quoted above, mentions nothing of poor workmanship as the reasonfor thelay°off.It is reasonable to believe that,'if poor workmanship had beenthe reason for the discharge,the assistant foreman would have cited it in theabove answer,which was in response to the direct question propounded by therespondent's counsel as to why Markovich was discharged.As to the issue of workmanship,the Trial Examiner can place no relianceupon the gratuitous defamatory testimony of Dutka and Howell. Like Marko- 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDvich, both were new employees.Markovich received two raises, while Dutkareceived none and Howell only one, during the same period.According to lead-man Furdas' testimony, it was his responsibility to recommend raises, andrecommendations were made for employees whom the respondent wanted to "hangon to." In the absence of other explanation, it is reasonable to believe 'thatMarkovich, since he received two merit increases wliile Dutka and Howell didnot, was at least as good a workman as they, if not betterThey, moreover,were retained on their jobs while Markovich was discharged.Nor is the testi-mony of Bentley and Furdas entitled to any greater credence. Furdas deniedthat Markovich received any increases while employed by the respondent.Thistestimony is flatly refuted by documentary evidence. If Markovich's work wasas bad as both leadmen described it, it is reasonable to inquire why the em-ployee was given two merit increases, while his team-mates did not receive them.Furthermore, there is no testimony, of the supervisors, involved, that either ofthe leadmen ever complained to the assistant foreman about the quality ofMarkovich's work.The Trial Examiner is convinced and finds, that the employee's poor workrecord as implied by the respondent, was not in any way responsible for hisdischarge.As to the apparent reason for the lay-off, as contained in Rasor'sconfused testimony, it is reasonable to believe that, if Markovich were one of25 employees in that department laid off the same day, the respondent wouldhave produced records to support the foreman's assertion.No such recordswere produced, and the Trial Examiner can place no reliance upon Rasor'sunsupported testimony.Rasor was not questioned about seeing Markovich distribute Union cards.Theemployee's testimony is undisputed on this point.The assistant foreman admit-ted reprimanding Markovich the same afternoon for smoking in the toilet,although he stated that he included other employees in his reprimand. Theemployee's testimony is undisputed that from that date until his dischargehe was under constant surveillance of the two leadmen while at work, althoughthey denied having followed him to the toilet.Under all the circumstances, including the respondent's open hostility towardthe Union and the discriminatory discharge of two other active Union membersshortly thereafter, the Trial Examiner is convinced, and finds, that the realreason for its discharge of,Markovich was his activity on behalf of the Union.3The discharge of TrafzerMarjorie Trafzer was first employed by the respondent on or about February10, 1943, and was discharged on May 4, 1943.5 She joined the Union in the latterpart of March or early in April.Thereafter, she "talked about" unions to someof the female employees coming to and from workOn or about April 27, Morganfollowed Trafzer into the employees' canteen, where the latter had gone for acup of coffee before starting on her shiftThere Morgan asked her if she hadnot stopped, before entering the plant, to talk to a "CIO guy", and when Trafzeradmitted talking to a representative of the Union who was handing out leaflets,Morgan asked her if she belonged to the Union.When she admitted being amember, he asked her for her clock number and her foreman's name.Trafzercomplied with Morgan's request.While at work on April 30, Trafzer became illand remainedaway from theplant on May 1 and 3.25 Trafzer testified that she asked a neighbor of hers to25At the hearing,Trafzer maintained that she was discharged on April 30She wagmistaken in this respectThe last day she worked at the plant was April 30._26 Sunday intervened.The plant does not operate on Sunday. THE GENERAL FIREPROOFING COMPANY397telephone the plant and inform her department that she was ill and would returnto work as soon as she was well againThis testimony is corroborated by theneighbor,.Alice Stoyer, who testified, without contradiction, that she telephonedthe respondent's plant on May 1, and informed the respondent that Trafzer wasilland would not return to work for a few days.27 On May 4, as Trafzer wasabout to leave her home for work, a messenger from the plant came to her homeand handed her a copy of the separation notice which stated that Trafzer was nolonger an employee because she had "left [the respondent's] employ, failed toreport."At the hearing, the respondent maintained that Trafzer was discharged becauseshe absented herself from the plant on May 1, 3, and 4 without permission andwithout notification, although warned that if she remained away from the plantwithout permission or without notification she would be discharged.The rec-ord shows that on March 26, Trafzer remained away from the plant withoutnotification, and was absent with permission on March 27 and on April 10.Trafzer's foreman, Roy Hahn, testified that prior to April 30, he warned Trafzerthat she would be discharged if she did not either secure permission to remainaway from the plant or if she did not notify the respondent of her intention ofremaining away from work.The undersigned does not believe that Hahn ever warned Trafzer that herjob would be in jeopardy if she remained away without first securing permis-sion' or without notification.Hahn testified that Trafzer had absented herselffrom the plant on three separate occasions prior to April 30 and on that dayhe sent a record to the employment office that he was discharging her for layingoff too many times without notification.This testimony is refuted by the docu-mentary evidence introduced by the respondent.This documentary evidenceshows that during Trafzer's tenure of employment and prior to April 30, she wasabsent once without permission or without notification. It was admitted byHahn that the respondent has no specific policy regarding absences from workand that Trafzer was the only employee lie ever discharged for that cause.28The record clearly shows that other employees absented themselves from workwithout permission and without notification and that no disciplinary action wastaken against them.2DUnder the circumstances of this case, and from the record as a whole, theundersigned is convinced, and finds, that Trafzer's union membership and heractivities on behalf of the Union, was the motivating reason for her discharge.It is significant to note that Trafzer was the only employee, accoiding to therecord, to whose house the respondent sent a special messenger to inform herthat she was no longer an employee of that concernWhy this messenger wassent to Trafzer's home was not explained by the respondent.Trafzer acceptedreinstatement in September pursuant to the above described agreement betweenthe Union and the respondent.21Trafzer testified that she asked Stoyer to telephone on May 1. In an affidavit thatshe swore to on May 12,1943,Trafzer stated that it was not until May 3, that she askedStoyer to telephone the respondent. In the instant proceeding, it is not necessary to makea finding as to whether the telephone call was made on May 1 or May 3, because the recordshows, and the respondent's supervisors admitted at the healing, that if an employee-notifies the respondent that he or she is going to remain away from work,that employeeis complying with the respondent's rules.The point is that the respondent did not disputethe fact that Stoyer notified it of Trafzer's illness28 It will be recalled that Hahn admitted that Harahuctoldhim on at least 3'occasionsthat he had signed up some employees in his, Hahn's, department,and that Harahuc added,"I tore their applications up.They won'tknow anything about it."29 James Curotla, whose discharge is discussed immediately below, was dischargedallegedly for failure to notify the respondent of his intended absence fiom work. 398 'DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The discharge of CurotlaJames Curotla was first employed by the respondent on February 13, 1943, at asalary of 78 cents per hour. In his interview with Morgan he admitted that hewas a member of the A. F. of L. truck-drivers' union.Morgan assigned him tothe polishing department, sayinglthat the respondent did not want any union inthe plant.Curotla joined the Union on May 17, and became an active solicitorformemberships, passing out application' cards while at lunch in the plant 3°On June 11, Curotla's foreman, Murray Bromley, told him that he was dischargedbecause he had remained away from the plant without permission and withoutnotification 31In support of its contention that Curotla was not discharged because Ofunion membership and activities but was discharged because he remained awayfrom the plant on too many occasions without first securing permission andwithout notification, the respondent introduced evidence showing that betweenApril 6 and June 10, Curotla was absent from the plant 7 days without permis-sion and without notification and during the same period had been grantedpermission to remain away from work on 7 different days. Bromley testifiedthat several times prior to June 10, the last day that Curotla remained away-from the plant without permission or notification, Curotla had been warnedby the assistant foreman that such action on Curotla's part would lead to hisimmediate discharge.Although the assistant foreman, Arthur Schlosser, testi-fied as, a respondent's witness, he did not state that he ever warned Curotlaabout his absence from the plant.Bromley, himself, admitted, in effect, thathe did not warn Curotla. There is, therefor, no direct or credible evidencethat Curotla was ever warned. The undersigned is of the opinion, and finds,that Curotla's absence from the plant without permission or notification wasnot the cause of his discharge and that Curotla was discharged for the reasonsalleged in the complaint.This finding is buttressed by the following eventsthat 'took place subsequent to Curotla's discharge : On June 26, Morgan andClarence Ramsey, the respondent's chief electrician, went to Curotla's homefor the purpose of inducing Curotla to return to work. Curotla was not athome.Morgan and Ramsey, however, met Curotla in a tavern near Curotla'shome.There Morgan asked Curotla to return to work. Curotla demurred,pointing out that while the respondent claimed that he was discharged for notreporting off, he knew that was not the real reason.Morgan agreed that Curotlawas right but promised that if Curotla would come back to the plant on thefollowing Monday, and "let the union go," he would be reinstated to his formerjob.32Morgan then asked Curotla "Ain't you ashamed of your trying to or-ganize a union like that one with the poor boys over there fighting and slavingfor you."To this question, Curotla asked Morgan what he meant and Morganreplied, "The Union never got anything but strikes and never benefited any-body.Never helped them out.They don't give you any money for lay-off ornothing.What do you want to belong to an organization like that for? Youare one of the 2,000 guys I hired that I thought wouldn't do a thing like that."Before Morgan left the tavern, Curotla agreed to return the following Monday.80 Curotla's assistantforeman, ArthurSchlosser,also ate his lunch at the same placewith 'Cnrotlaaamd his co-workers.31At the timeof his discharge,Curotla was earning$1 04 per hour.32 Itwill berecalled thaton June 16,the Board had notified the respondentthat theUnion hadflieda charge alleging, among other things, that Curotla was discharged inviolationof the Act THE GENERAL FIREPROOFING COMPANY399When he arrived at the plant that day,Morgantold Curotla that he coulddo nothing for him 33When Curotla returned to the plant in September, pursuant to the agree-ment for his reinstatement, he was taken into Forman's private office byMorgan.According to Curotla's undisputed credible testimony the followingtook place in Morgan's presence :We started talking and he [Forman] told me if I wanted to work backthere again and said, to me, if I did, and I said, "Sure," and we startedtalking about the Union a little bit and he says it was an awful long timeand if I would come back there and work and behave and don't getorganizing with the Union any more, he says, "You will -be all right."He said, "You can make yourself a home here."He says, "We always paid you, didn't we?"I said, "Sure you paidme allright."He says, "The first move I catch you trying to organize, or anythinglike that, you will be through wbth this Company.You will never get backin.,,5.The refusal to employ QuinnJames P. Quinn, applied for a job at the respondent's plant on October 26,1943.He was interviewed by Morgan who first asked if the name on theapplication was right.He inquired if Quinn belonged to any labor organiza-tion.Quinn replied that at one time he was a member of the Union.Morganasked if he belonged at the time, and Quinn replied that he did not, havingbeen in the Navy and just released.Morgan then asked him what sort of ajob he wanted.Quinn said that he wanted a job in the production line.Mor-gan agreed to try to get him one, stating that he would like to get a Navyveteran in.Morgan asked what kind of work he preferred, and Quinn re-plied,-"riveting"Morgan then said that he did not want to see a niceyoung fellow like him getting mixed up with the Union because they were racket-eers, fascists, communists and warmongers.Morgafi declared that the Union didnotwant to promote peace between management and labor, but sought topromote strife, and were always creating trouble at the respondent's plant.Quinn said nothing in answer. Suddenly Morgan asked Quinn if he was the sonof assistant fire chief QuinnWhen the young man replied "no",Morganasked if his father was connected with the CIO In that town. Quinn ad-mitted that his father was the district director of the Union.Morgan promptlyapologized for what he had said, declaring that the views he had expressedwere not his own, but those of the Company: He said he had to do what hewas told, because if he did not, he would be fired.Morgan finally said thathe would see Forman, the personnelmanagerand call him later.At somepoint during the interview, the record does not disclose accurately, Morgan of-fered Quinn a clerical job, which Quinn said he did not want.A few days later, the record does not reveal the exact date,Quinn againwent to the respondent's office, upon a telephone call from Morgan.On this33The above finding is based on the credible testimony of Curotla.Morgan admitted hisvisit to Curotla, their meeting in the tavern, and his request that Curotia return to work.He denied,however, that he spoke to Curotla about the Union or made the derogatorystatements about the Union which Curotla attributed to him.Ramsey tentified that whileMorgan aiicl Curotia were conversing in the tavern,he sat on a stool next to the oneon which Morgan was sitting and that he heard"no mention whatsoever of the Union."Curotla's version,however, was fully corroborated by a farmer who was presentTheundersigned finds that Curotla was a truthful witness and accepts his testimony regardinghis conversation with Morgan as being substantially accurate.618683-45-vol. 59-27 400DECISIONSOF NATIONALLABOR RELATIONS BOARDoccasion he was interviewed by both Morgan and Forman. During the inter-view Forman offered him a job as a tool and die maker apprentice, workingfrom 6 o'clock at night until 6 o'clock in the morning, 7 days a week. Formantold him his starting pay would be 78 cents an hour, with no increase untilafter the 7th or 8th month.After some discussion about the offer, Quinn toldthem he did not want to learn this trade.His decision was based on the factthat he wanted his evenings free and because raises were more frequent inthe production line.The record establishes the latter point to be correct.Quinn left this conference with the understanding that they would call himup later and let him know about a job on the production line.Abouta week later, having received no call, Quinn telephoned to Morgan, who saidthat they had not yet found a place to put him. Quinn called again, aboutNovember 23, and was told by Morgan to forget about getting a job at therespondent's plant.Forman admitted that he instructed Morgan to tell Quinn to forget aboutapplying further, since they had offered him the best jobs in the plant. Therespondent makes no claim that Quinn was unfitted for work in the productiondepartment.It was stipulated that from November 1943, to February 1944, therespondent hired about 330 new employees in the production department.The respondent contends in effect, that it was privileged to refuse Quinnemployment in the production department because he declined to accept twoother offers which the employment manager considered to be better jobsEvenin the absence of all other factors, it is questionable whether either the clericaljob or the apprentice job was actually considered by Forman to be a better jobCertainly the long hours and low pay offered on the apprentice job wereless attractive, on the surface, than those of production jobs described byother new employees.Whether a reasonable mind would consider them betterjobs than the type sought by Quinn, however, is immaterial if some other motivecaused Morgan and Forman to offer them. The record amply supports a findingthatneitherof the rejected offers was made until after two significant events :(1)Morgan's agreement that he could probably place him in the productiondepartment, and (2) Morgan's discovery that Quinn was the son of a leadingofficial of the very labor organization which the respondent was striving to keepout of the plant. In view of the respondent's anti-Union hostility, including thediscriminatory discharges described above, the Trial Examiner is convinced andfinds that Quinn was actually offered both the clerical job and the apprentice jobto keep him out of the production department then being organized by the UnionHofwhich his father was an official.34Ithaving been found that the offers made by the respondent were discrim-inatory,and for the purpose of keeping the son of a union official out of theproduction department, it follows that the reason advanced by Forman 'for hisultimate refusal to hire Quinn in- the production department was likewise dis-criminatory.The respondent makes no claim that Quinn was unfitted for anyreason for work in the production department.Nor is there anything in therecord to indicate that Quinn was any less desirable than any of the 330 othernew employees hired within a few months thereafter,-except that he-was the34 In.audition to the compelling nature of the surrounding circumstances,this finding,has further support, in the following question put to Quinn by counsel for the iesponden't"Did your father, Mr Quinn, the Director, or Mr Griffin, the Staff representative, or anyother representative connected with the United Steelworkers of America, CIO, send youto the General Fireproofing Company to file an application for employment9"Also, in hisargument before the Trial Examiner,the same counsel stated :,"I still think,as a part ofthis campaign to organize the Company,that be was sent out these hoping to get somethingon the Respondent but he never was an employee of ours." THE GENERAL FIREPROOFING COMPANY401son of a union official, and a member of the Union. It is evident that therespondent was in pressing need for production employees, since within thenext few weeks it employed hundreds of such workers.The undersigned concludes and finds that James P. Quinn was refused em-ployment on and after October 26, 1943, because he was a member of theUnion and a son of the district director of the Union. The record shows thaton November 26, 1943, Quinn was referred by the United States Employmentservice, to the, McKenzie Muffler Company located in Youngstown.Quinn didnot apply for the job.On March 10, 1944, he enrolled as a student at -the OhioState University.6.Conclusions as to the discharges and the refusal to employThe Trial Examiner concludes and finds that the respondent, by dischargingMarkovich, Trafzer, and Curotla and by refusing to employ Quinn, has discrim-inated in regard to their hire and tenure of employment, thereby discouragingmembership in the Union, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring inconnection with the operation of the respondent,described in Section I above,have a close,intimate;and substantial relation to trade, traffic—and commerceamong the several States,and tend tolead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certainaffirmative action which the undersigned finds will effectuate the policies of theAct.The undersigned has found that the respondent discriminatorily, dischargedMichael Markovich, Marjorie Trafzer, and James Curotla. Since it has beenfound that the respondent on September 7, 1943, offered these employees rein-statement and that the offer was accepted by Curotla and Trafzer but refusedby Markovich on the ground that the respondent refused to pay him the amount ofmoney due him for back wages the undersigned will recommend that the respond-ent offer to Markovich immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority or other rightsand privileges.The undersigned will also recommend that the respondent makewhole Marjore Trafzer and James Curotla for any loss of pay which they mayhave suffered by reason of the respondent's discrimination against them bypayment to each of them of a sum of money equal to the amount which he orshe normally would have earned as wages from the date of discrimination toSeptember 7, 1943, less his or her net earnings 3u during said period.The, under-u By, "net earnings" is meant earnings less expenses,such as for'transportation, room,and', board,'incurred by and employee in connection with obtaining work.and workingelsewhere than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Saaomill Workers Union, Local 2590,8 N. L. R B 440 Monies received forwork performed upon Federal,State,county, municipal or other work-relief projects shallbe considered as earningsSeeRepublic Steel Corporationv.N. L R B.,311 U.- S. 7. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned further recommends that the respondent make whole Michael Markovich'for any loss of pay he may have suffered by reason of the respondent's' discrim-ination agahisthim, by payment to him of a sum of money equal to the amountwhich he normally would have earned as wages from the date of the discrim-ination against him to September 7, 1943, and make him whole for any loss ofpay he would normally have earned from the date when the respondent was,formally notified that the second amended charge herein had been filed to thedate of the offer of reinstatement, less his net earnings, during said periods.It has'also been found that the respondent has discriminated as to the hireof James P. Quinn on and after October 26, 1943. It will therefore be recom-mended that the respondent offer James P. Quinn immediate employment in theproduction department of the-respondent's plant.Since it has been found thatthe United States Employment Service obtained the offer of a job for Quinn onNovember 26, 1943, and that Quinn rejected the offer, it will be recommended thatthe respondent make him whole for any loss of earnings he may have sufferedfrom October 26, 1943, to November 26, 1943 only, less his net earnings duringsaid period.Upon the basis of the foregoing findings of fact and upon the entire record3n'the case, the undersigned makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations," is a labor organization, within the meaning of Section 2 (5) ofthe Act.42.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3.By discriminating in regard to the hire and tenure of employment or theterms and conditions of employment of Michael Markovich, Marjorie Trafzer,James Curotla, and James P. Quinn, and thereby discouraging membership inthe United Steelworkers of America, the respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (3) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONS'Upon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the respondent, The General Fireproofing Com-pany, -Youngstown, Ohio, its officers, agents, successors, and assigns shall :1.Cease and desist from:(a)Discouraging membership in United Steelworkers of America or anyother labor organization of its employees by discharging or refusing to rein-state any of its employees, or by refusing to hire a member of said labororganization, or in any other manner discriminating in regard to the hire ortenure' of employment or the terms or conditions of employment of any of itsmembers ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their rights to self-organization, to form, join,or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collective bar- THE GENERAL FIREPROOFING COMPANY403gaining or other mutual aid and protection,as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer Michael Markovich immediate and full reinstatement to his formeror substantially.equivalent*positionwithout prejudice to his seniority or otherrights and privileges, in the manner set forth above in the section entitled "TheRemedy" and offer James P. Quinn immediate employment in the respondent'sproduction department;(b)Make whole Michael Markovich, Marjorie Trafzer, James Curotla, andJames P. Quinn for any loss they may have suffered because of the respondent'sdiscriminatioh against them by payment to each of them of a sum of moneyequal to the amount which he or she would normally have earned as wagesin the manner set forth above in the section entitled "The Remedy.";I."(c)Post immediately in conspicuous places throughout the respondent'sYoungstown, Ohio, plant and maintain for a period of at least sixty (60) con-secutive days from the date of posting notices to its employees stating: (1) thatthe respondent will not engage in the conduct from which it is recommended itcease and desist in paragraph.1 (a) and(b) of these,that the respondent will take the -affirmative action set forth in paragraph 2 (a)and (b) of these recommendations, and (3) that the respondent's employeesare free to become or remain members of United Steelworkers of America andthat the respondent will not discriminate against any employee because ofmembership or activity in said organization;(d)Notify the Regional Director for the EighthRegion,inwriting withinten (10) days from the receipt of this Intermediate Report of the steps it hastakento comply therewith.It is further recommended that unless on or before ten (10) days from thereceipt of this intermediate Report the respondent notify said Regional Director.inwriting that it has complied with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to take'the action aforesaid.As provided in Section 33 of Article- II of the Rules and Regulations ofthe National Labor Relations Board, Series 3, effective November 26, 18,43, any.party or counsel for the Board may within fifteen (15) days from the date ofthe,entry of the order transferring the case to the Board, pursuant to Section32 of'Article II of said Rules and Regulations, file with the Board, RochambeauBuilding, Washington, D. C., an original and four copies of a statement in writingsetting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding(including rulings upon all motions or objections)-as he relies upon, together with the original and four copies of a brief insupport thereof.Immediately.upon the filing of such statement of exceptionsand/or brief, the party or counsel for the Board filing the same shall serve a copy'thereof upon each of the other parties and shall file a copy with the RegionalDirector.As further provided in said Section 33, should any party desire per-mission to argue orally before the Board request therefor must be made inwriting to the Board within ten (10) days from the date of the order transferringthe case to the Board."-Dated, May 2, 1944.HOWARD MYERS,Trial Examiner.